             Case 6:19-cv-01120 Document 1 Filed 05/10/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

UNITED STATES OF AMERICA,              )
                                       )                Case No. 6:19-cv-1120
         Plaintiff,                    )
                                       )
         v.                            )
                                       )
DANIEL F. HURST,                       )
ABBY L. HURST, and                     )
JPMORGAN CHASE BANK, N.A.,             )
                                       )
         Defendants.                   )
_______________________________________)

                                          COMPLAINT

       Plaintiff United States, for its complaint against defendants, alleges as follows:

       1.      This is a civil action in which the United States seeks to: (1) reduce to judgment

certain federal income tax, interest and penalty assessments made against Daniel F. Hurst; (2)

obtain a judgment enforcing its federal tax liens against certain real property which is located at

2910 East 43rd Avenue, Hutchinson, Kansas 67502 (the “Hutchinson Property”) and which is

further described below; and (3) obtain an order directing the sale of the Hutchinson Property,

and have the proceeds from the sale distributed in the manner set forth below.

       2.      This action is commenced at the request and with the authorization of a delegate

of the Secretary of Treasury and at the direction of the Attorney General pursuant to 26 U.S.C.

§§ 7401 and 7403.

                                     Jurisdiction and Venue

       3.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and

1345, and 26 U.S.C. §§ 7402 and 7403.




                                                 1
               Case 6:19-cv-01120 Document 1 Filed 05/10/19 Page 2 of 5




         4.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1396 because

this is the district where defendants Daniel F. Hurst and Abby L. Hurst reside, where the liability

accrued, and where the Hutchinson Property is located.

                                                Parties

         5.     Plaintiff is the United States of America.

         6.     Defendant Daniel F. Hurst resides in the Hutchinson Property and is subject to the

jurisdiction of the Court.

         7.     Defendant Abby L. Hurst resides in the Hutchinson Property. Abby L. Hurst is

named as a defendant to Count II of this complaint pursuant to 26 U.S.C § 7403(b) because she

may claim an interest in the Hutchinson Property.

         8.     Defendant JPMorgan Chase Bank, N.A., is a national bank that regularly conducts

business in Kansas. It is named as a party to Count II of this complaint pursuant to the

provisions of 26 U.S.C. § 7403(b) because it may claim an interest in the Hutchinson Property.

                     COUNT I: Judgment Sought Against Daniel F. Hurst

         9.     The United States incorporates the allegations set forth in paragraphs 1 through 8

above.

         10.    For tax years 2002-2004, Daniel F. Hurst filed federal income tax returns, but

failed to report and pay all the tax he owed.

         11.    Accordingly, on the dates set forth below, a delegate of the Secretary of the

Treasury made assessments against Daniel F. Hurst for federal income taxes, accrued interest,

and penalties for tax years 2002-2004. The unpaid balances of these assessments, including

accrued interest and statutory additions as well as credits and payments through May 8, 2019, are

as follows:




                                                  2
               Case 6:19-cv-01120 Document 1 Filed 05/10/19 Page 3 of 5




  Tax Period         Date of       Assessed Tax         Assessed Penalties     Unpaid Balance as of
                   Assessment                              & Interest             May 8, 2019
     2002           5/26/2009          $54,737.00          $53,440.26             $205,959.30
                    6/22/2009           $8,802.00           $3,960.90
     2003           6/22/2009          $16,879.00           $7,595.55               $53,448.81
     2004           6/22/2009           $5,295.00           $1,059.00               $13,683.11
                                                              Total:               $273,091.22


        12.     The IRS gave notices of the assessments referred to in paragraph 11, and made

demands for payment to Daniel F. Hurst on or about the dates of the assessments.

        13.     Notwithstanding the notices of the assessments and demands for payment, Daniel

F. Hurst has failed to pay the assessed liabilities for tax years 2002-2004.

        14.     By reason of the foregoing, Daniel F. Hurst is liable to the United States in the

total amount of $273,091.22 regarding the assessments referred to in paragraph 11 above, plus

such additional interest and other statutory additions that have accrued and will continue to accrue

thereon from May 8, 2019.

        WHEREFORE the United States respectfully requests this Court to enter judgment on

Count I of its complaint as follows:

        A.      That the Court enter judgment in favor of the United States and against Daniel F.

                Hurst for unpaid federal income tax liabilities for the years 2002-2004 in the total

                amount of $273,091.22, plus such additional interest and other statutory additions

                that have accrued and will continue to accrue thereon from May 8, 2019; and

        B.      That the Court grant the United States such other and further relief as it deems

                proper, including awarding the United States its costs and fees incurred herein.

                                  COUNT II: Lien Enforcement

        15.     The United States incorporates paragraphs 1 through 14 above.




                                                    3
              Case 6:19-cv-01120 Document 1 Filed 05/10/19 Page 4 of 5




        16.     Daniel F. Hurst acquired ownership of the Hutchinson Property by corporation

warranty deed in August 1996. (A true copy of the deed is attached hereto as Exh. 1.) The legal

description of the Hutchinson Property is:




        17.     In September 2009, the Hutchinson Property was deeded to Daniel F. Hurst and

Abby L. Hurst as “JOINT TENANTS and not tenants in common, with full rights of

survivorship.” (A true copy of the deed is attached hereto as Exh. 2.)

        18.     As a result of the assessments described in paragraph 11 above, as well as the notices

of assessments, demands for payment, and subsequent failures to pay, federal tax liens arose, pursuant

to 26 U.S.C. §§ 6321 and 6322, in favor of the United States on the date of each of the assessments

and attached to all property and rights to property belonging to Daniel F. Hurst, including his

interest in the Hutchinson Property, as a matter of law.

        19.     Pursuant to 26 U.S.C. § 6323(f), a delegate of the Secretary of the Treasury filed

notices of the federal tax liens with the Register of Deeds in Reno County, Kansas, on or about

April 18, 2011, and April 25, 2011, for tax years 2002-2004.


                                                   4
              Case 6:19-cv-01120 Document 1 Filed 05/10/19 Page 5 of 5




        WHEREFORE, the United States respectfully requests this Court to enter judgment in its

favor and against all other parties to this action on Count II of its complaint as follows:

        A.      Declare that the federal tax liens are valid and subsisting liens that attached to all

                property and rights to property of Daniel F. Hurst as of the dates of the respective

                assessments made against him;

        B.      Declare that the federal tax liens attached to the Hutchinson Property;

        C.      Order that any defendant claiming an interest in the Hutchinson Property superior

                to the federal tax liens affirmatively demonstrate their interest;

        D.      Order that the federal tax liens be enforced, that the Hutchinson Property be sold

                in a judicial sale according to the law, free and clear of any right, title, lien, claim,

                or interest of any other lien holders, and that the proceeds of the sale be

                distributed to the parties in such amounts as this Court determines; and

        E.      That this Court award the United States such other relief as is just and equitable,

                including awarding the United States its costs.

        Dated: May 10, 2019                             Respectfully submitted,

                                                        RICHARD E. ZUCKERMAN
                                                        Principal Deputy Assistant Attorney General

                                                        /s/ Jared S. Wiesner_________
                                                        JARED S. WIESNER
                                                        D.C. Bar No. 976856
                                                        Trial Attorney, Tax Division
                                                        U.S. Department of Justice
                                                        P.O. Box 7238
                                                        Washington, D.C. 20044
                                                        202-514-6058 (v)
                                                        202-514-6770 (f)
                                                        jared.s.wiesner@usdoj.gov




                                                   5
Case 6:19-cv-01120 Document 1-1 Filed 05/10/19 Page 1 of 2




                                                             Government
                                                               Exhibit
                                                             _____________
                                                                   1
Case 6:19-cv-01120 Document 1-1 Filed 05/10/19 Page 2 of 2
Case 6:19-cv-01120 Document 1-2 Filed 05/10/19 Page 1 of 2



                                                             Government
                                                               Exhibit
                                                             _____________
                                                                   2
Case 6:19-cv-01120 Document 1-2 Filed 05/10/19 Page 2 of 2
                                         Case 6:19-cv-01120 Document 1-3 Filed 05/10/19 Page 1 of 1
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Daniel F. Hurst, Abby L. Hurst, and JPMorgan Chase Bank, N.A.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Reno
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Jared S. Wiesner
Trial Attorney, U.S. Department of Justice, Tax Division
P.O. Box 7238; Washington, DC. 20044

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. §§ 7402 and 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           This suit seeks to reduce to judgment tax assessments, obtain judgment enforcing tax liens, and obtain sale order.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/10/2019                                                              /s/ Jared S. Wiesner
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
